

117 HRES 198 RH: Providing for consideration of the Senate amendment to the bill (H.R. 1319) to provide for reconciliation pursuant to title II of S. Con. Res. 5.
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IVHouse Calendar No. 10117th CONGRESS1st SessionH. RES. 198[Report No. 117–11]IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Mr. McGovern, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be printedRESOLUTIONProviding for consideration of the Senate amendment to the bill (H.R. 1319) to provide for reconciliation pursuant to title II of S. Con. Res. 5.That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 1319) to provide for reconciliation pursuant to title II of S. Con. Res. 5, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on the Budget or his designee that the House concur in the Senate amendment. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for two hours equally divided among and controlled by the chair and ranking minority member of the Committee on the Budget or their respective designees and the chair and ranking minority member of the Committee on Ways and Means or their respective designees. The previous question shall be considered as ordered on the motion to its adoption without intervening motion.March 9, 2021Referred to the House Calendar and ordered to be printed